DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	It is noted that the instant application has been transferred to Examiner Kim from Examiner Jeffries.
	Applicant's amendment and response filed on 6/21/2022 has been received and entered in to the case. 

	Claims 7-10 and 18-20 have been canceled, claims 21-24 are newly added, claims 2-4 and 11-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 5-6 and 21-24 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejections under 35 USC §102 and 103 have been withdrawn due to the instant amendment. 
Claim Objections
Claim 6 is objected to because of the following informalities:  The term “Aplort” appears to be a typographical error. It would be “Alport” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims disclose that EVs “express” surface markers, miRNAs or not express VEGF. It is not clear if the claims intend to disclose that EVs are capable of producing or expressing the markers via gene expression machinery by themselves, or the EVs contain or do not contain these markers (proteins as well as miRNAs). It appears that the EVs would contain these proteins and miRNA rather than they have any gene expression machinery by themselves. Clarification is required. 

Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morigi et al. (2014, Nephron Exp Nephrol) in view of Bruno et al. (2013, Pediatr. Nephrol.)
	Morigi et al. teach a method of treating kidney disease including acute kidney injury (AKI) and chronic damage by administering amniotic fluid stem cells (AFSC). Morigi et al. teach that AFSC were capable of prolonging the animals’ survival in a mouse model of Alport syndrome (p.62, 1st col., 1st para.).
	Morigi et al. do not particularly teach a method of administering EVs isolated from AFSCs.
	Bruno et al. teach that MSC-derived microvesicles in treating chronic kidney disease (CKD) (see entire document; p.2250, 2nd col. last para.). 
	It would have been obvious to a person skilled in the art to use EVs isolated from AFSCs in the method of Morigi et al. because Bruno et al. teach that the stem cells from human amniotic fluids (i.e. AFSCs) are known to be an alternative to MSCs (p.2249, Introduction, 2nd col., 1st par.). Since AFSCs are known to treat kidney diseases according to Morigi et al., AFSCs are known to be an alternative to MSCs (both Morigi et al. and Bruno et al.), and EVs are involved in the therapeutic function of MSCs and other stem cells via paracrine action mediated by microvesicles/exosomes (see Morigi et al., p.60, 2nd col., 2nd par. thru p.61), one skilled in the art would try to isolate EVs from AFSCs and utilize the EVs for the method of treating a kidney disease including CKD and Alport syndrome with a reasonable expectation of success.
	Regarding the characteristics of the EVs derived from AFSCs (claims 21-24), it is considered that they are the intrinsic properties of the EVs from AFSCs, and thus, the EVs of the combined teaching of Morigi et al. and Bruno et al. would inherently possess the identical characteristics as claimed. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632